Citation Nr: 1538513	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-39 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a liver disorder, to include steatohepatitis, as due to exposure to environmental hazards in Southwest Asia.

2.  Entitlement to service connection for a skin disorder, to include urticaria, as due to exposure to environmental hazards in Southwest Asia.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran & C.K.



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to January 1977, April 2001 to May 2001, and June 2004 to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2012, the Board remanded these claims to afford the Veteran a hearing.  The requested hearing was conducted in January 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board again remanded the claims in August 2014 in order to complete additional development; the claims have been returned to the Board for adjudication.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The most persuasive evidence of record shows the Veteran's liver disorder did not manifest during, or as a result of, active military service.


2.  The most persuasive evidence of record shows the Veteran's skin disorder did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a skin disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in an October 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2009 rating decision reflects the initial adjudication of the claim after issuance of the letter.  Hence, the October 2008 letter met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations, and statements from the Veteran, his friends, his family, and his representative.  

In that vein, the Board finds that there has been substantial compliance with the previous Board remand.  Pursuant to the instructions of the August 2014 Board remand, the Veteran was afforded VA examinations in May 2015.  The Board finds that the resulting examination reports are adequate for the purpose of determining the etiology of his claimed liver disorder and skin disorder.  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for an evaluation of the etiology of the claimed conditions.  The opinions rendered were also supported by a rationale.  Although the opinion does not specifically reference the November 2008 statement from the Vet Center Report regarding fumes and the Veteran's exposure to crude oil and smoke, the Board observes that the opinion request included the Board's entire remand instructions which detailed the foregoing.  Thus, the Board is satisfied that the examiner considered all theories of causation of the Veteran's claimed liver condition.  Crucially, as detailed by the examiner, the Veteran's medical condition in November 2008 changed thereafter and the examiner provided an explanation based on sound medical principles for the change in medical condition.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.  As such, the Board is satisfied that there has been substantial compliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claim is now ready for appellate review.
  
The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal, and ordered the development necessary to substantiate the claims.  The record fails to show harmful error under Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Importantly, the Board notes that the Veteran's personnel file indicates he was exposed to environmental hazards while serving in Iraq from November 2004 to November 2005, including human waste, indigenous plants and animals, composite material fires, petrochemical waste and fumes, gases, fumes and dust of unknown origins, blood borne pathogens, airborne pathogens and infectious diseases, including Leptospirosis, Leishmaniasis, Tuberculosis, Hepatitis, and Malaria.  See DA Form 2173.

Liver disorder

The Veteran is seeking service connection for a liver condition, to include steatohepatitis, as due to exposure to environmental hazards in Southwest Asia.

The Board notes that a DD Form 2697 dated November 2005 indicates that the Veteran served next to a brick factory while at Camp Caldwell in Iraq and was exposed to crude oil and black smoke for 24 hours a day, for the duration of a year.
In March 2008, the Veteran's laboratory results indicated that he had elevated liver function tests.  The impression was fatty liver. 

In April 2008, the Veteran's treating physician stated that the Veteran was diagnosed with steatohepatitis.  November 2008 and March 2009 VA treatment records show the Veteran was encouraged to lose weight to help treat the condition. 

A November 2008 Vet Center Intake Report indicates that there was a brick factory next to the Veteran's base camp in Iraq and that fumes from the factory are suspect for the Veteran's current liver problems.

Then, as noted above, the Board remanded the claim in August 2014 so as to afford the Veteran a VA examination concerning the likely etiology of his claimed liver disorder.  The examination was conducted in May 2015.  The examiner diagnosed non-alcoholic fatty liver with a history of elevated liver enzymes that are now stable.  The examiner noted that the Veteran had elevation of liver enzymes; at that time Hepatitis A, B, and C were ruled out.  The examiner indicated that the most recent gastrointestinal consult indicated that the issue could be related to the triglycerides.  The examiner stated that the liver enzymes were normal from 2012 until the time of examination except one elevation from March 2014.  It was also noted that there was elevation of triglycerides on that date, too.  

The examiner provided the opinion that the Veteran's current liver condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner cited to a medical journal article regarding the Veteran's diagnosis of non-alcoholic fatty liver with a history of liver enzyme elevations; specifically, she noted that it is a condition that is seen worldwide and is the most common liver disorder in Western industrialized countries.  The examiner further indicated that one of the risk factors of the disorder is dyslipidemia, a condition with which the Veteran had previously been diagnosed on examination.  The examiner also indicated that the Veteran's liver enzymes have returned to normal since 2012 and that the Veteran's lipids, including triglyceride levels, have come down concomitantly as well.  The examiner noted that this is consistent with a note from a gastroenterologist note that the Veteran's triglycerides were the culprit to his elevated liver enzymes.  Therefore, though the Veteran had exposure in Southwest Asia, the examiner opined that there is more evidence (including the resolution of liver enzyme elevation with normal triglyceride levels) to support that the Veteran's fatty liver and history of elevated liver enzymes are related to his dyslipidemia history and less likely than not related to any exposure event in Southwest Asia.

The Board finds that the May 2015 VA examination to be adequate to evaluate the Veteran's liver disorder.  The examiner was aware of all relevant facts in the case and reviewed the claims file.  The VA examiner interviewed the Veteran and conducted a full examination before rendering the diagnosis and opinion.  The conclusions and rationales are considered competent, credible, and probative.  In contrast, the November 2008 Vet Center Intake Report is not probative because it is based on outdated evidence of the Veteran's medical condition. 

The Board notes that the remaining contrary opinion of record comes from the Veteran himself, who maintains that his liver disorder is related to his period of active service.  While the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the etiology of a liver condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, medical testing and expertise is required to determine the etiology of symptoms arising from a liver disorder.  Thus, the Veteran has not been shown to have medical expertise to render a competent medical opinion as to the etiology of a liver disorder.

Moreover, to the extent that the Veteran believes that his liver disorder is due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his liver disorder is not competent medical evidence, as such questions require medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The persuasive value of his lay contentions is low because the overall factual picture is complex.  The Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his liver disorder and his active duty service.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his liver disorder is related to his period of service.

Based on the foregoing reasons and bases, the Board finds that the most competent, credible, and probative evidence is against finding that the Veteran's liver disorder is related to his military service.  The Board has considered the evidence in support of and against the Veteran's claim and finds that the evidence preponderates against a finding that the Veteran currently has a liver disorder that was incurred during military service or is otherwise related thereto.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a liver disorder must be denied.

Skin condition

The Veteran seeks service connection for a skin condition, to include urticaria, also as due to exposure to environmental hazards in Southwest Asia.

In February 2008, the Veteran's private physician indicated that the Veteran had been seen by him for over 8 years.  The physician indicated that the Veteran's widespread rash or urticaria was first seen in March 2007.  See February 2008 statement from Dr. R.M.  The Veteran has been diagnosed with chronic autoimmune urticaria with severe dermographism, with elevated antibody to IgE receptor on mast cells.  See June 2009 VA Outpatient Note.

A fellow service member submitted a statement that asserted that the Veteran, as well as two other soldiers, worked and lived in the unit's maintenance facility in Iraq, which was built by the Iraqi Army in the early 1980's.  The service member indicated that it was unknown what the building was used for previously or what was previously stored in it, but all three soldiers that worked there experienced various skin rashes and hives at the time.  See May 2009 statement from S.S.

Additionally, the Veteran testified at his Board hearing in January 2009 that he went to sick call for rashes while he was deployed.  He stated that when he returned, he continued to "break out" and took over-the-counter creams and Zyrtec to eliminate the symptoms.    

The Veteran was afforded a VA examination in conjunction with this claim in May 2015.  The examiner noted the diagnosis of urticaria and indicated that the Veteran was first diagnosed with the disorder in 2007.  The examiner noted that the Veteran takes cetirizine and hydroxyzine for itching.  The Veteran reported that the medication helped but that he still experiences the rash about once a week.  The examiner indicated that the Veteran did not have a urticaria breakout on the day of the examination.  

The examiner provided the opinion that it is less likely than not that the Veteran's claimed skin disorder was incurred in or caused by the claimed in-service injury, event, or illness.  In so opining, the examiner noted that the Veteran did not have urticaria in service and that the disorder was not diagnosed until two years after his discharge from active duty.  The examiner cited to a medical journal, which indicated that between 15 percent and 23 percent of the population may have this condition during their lifetime.  Therefore, the examiner opined that, although the Veteran had exposures in Southwest Asia as well as lay evidence of symptoms, it is less likely than not that the disorder is secondary to an exposure event that occurred almost two years prior to his reported onset in February 2007.  The examiner found that it is more likely that the urticaria occurred as it does "within the general population." 

The Board finds that the May 2015 VA examination to be adequate to evaluate the Veteran's skin disorder.  The examiner was aware of all relevant facts in the case and reviewed the claims file.  The VA examiner interviewed the Veteran and conducted a full examination before rendering the diagnosis and opinion.  The conclusions and rationales are considered competent, credible, and probative. 

The Board notes that the remaining contrary opinion of record comes from the Veteran himself, who maintains that his skin disorder is related to his period of active service.  While the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the etiology of a skin condition.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, medical testing and expertise is required to determine the etiology of symptoms arising from a skin disorder.  Thus, the Veteran has not been shown to have medical expertise to render a competent medical opinion as to the etiology of a skin disorder.

Moreover, to the extent that the Veteran believes that his skin disorder is due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his skin disorder is not competent medical evidence, as such questions require medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The persuasive value of his lay contentions is low because the overall factual picture is complex.  The Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his skin disorder and his active duty service, to include whether the skin disorder is related to any exposures he had while serving in Southwest Asia.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his skin disorder is related to his period of service.  Crucially, in February 2008, the Veteran's treating physician indicated that the Veteran had been seen by him for over eight years (which would be since around the year 2000) and that the Veteran's widespread rash or urticaria was first seen in March 2007, which is post service.  Thus, the Board reasonably infers that the  treating physician knew of the condition of the Veteran's skin during his active duty service.  Consequently, to the extent the Veteran now contends that he went to sick call for rashes and that when he returned from Iraq he continued to "break out" in rashes, and to the extent a fellow service member has indicated that three other soldiers who lived in the same facility as the Veteran broke out in rashes, whatever skin symptoms experienced at the time is not the same skin affliction currently experienced by the Veteran as indicated by the timeline of onset of the skin disorder reported by the treating physician and as indicated by the VA examiner.  The Board notes that the mere fact of an in-service event or injury is not enough.  There must be chronic disability resulting from the in-service event or injury.  Here, the most probative evidence of record indicates that the Veteran's current skin condition is not etiologically related to any symptoms the Veteran now alleges he experienced in service. 

Based on the foregoing reasons and bases, the Board finds that the most competent, credible, and probative evidence is against a finding that the Veteran's skin disorder is related to his military service.  The Board has considered the evidence in support of and against the Veteran's claim and finds that the evidence preponderates against a finding that the Veteran currently has a skin disorder that was incurred during military service or is otherwise related thereto.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a skin disorder must be denied.


ORDER

Entitlement to service connection for a liver disorder is denied. 

Entitlement to service connection for a skin disorder is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


